Citation Nr: 1402605	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-28 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of a compression fracture, L-1, with mechanical low back pain, degenerative spurring of the lumbar vertebral bodies and chronic pain syndrome, on extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981 and from July 1986 to April 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by RO.  

In July 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In January 2012, the Board, in pertinent part, denied the Veteran's claim of entitlement to a rating in excess of 40 percent for residuals of a compression fracture, L-1, with mechanical low back pain, degenerative spurring of the lumbar vertebral bodies and chronic pain syndrome. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In a Memorandum Decision issued in February 2013, the Court vacated the January 2012 decision as to the issue of whether referral for extraschedular consideration was warranted for the Veteran's low back disability and remanded that matter for further development. The Court otherwise affirmed the January 2012 decision.

Additionally, the Board remanded the claim of entitlement to a TDIU for further development in the January 2012 decision. That development was completed and the case has been returned to the Board for appellate review.
 
Finally, the Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided.


FINDINGS OF FACT

1. At no point has the Veteran's lumbar spine disability been shown to be so exceptional or unusual as to render inadequate the regular schedular standards for rating the disability.

2. The service-connected disabilities are not shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSION OF LAW

1. The criteria for a disability rating in excess of 40 percent for residuals of a compression fracture, L-1, with mechanical low back pain, degenerative spurring of the lumbar vertebral bodies and chronic pain syndrome, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2013).

2. The criteria for the assignment of a TDIU rating are not met.  38 U.S.C.A.§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in an October 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. However, the notice letter did not contain an explanation of the general rating criteria relevant to his lumbar spine disability on appeal.

A February 2009 notice letter set forth the applicable criteria for ratings for the lumbar spine disability. The May 2010 Statement of the Case (SOC) readjudicated the claims. Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issues.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims. As discussed below, the Board finds that the examinations and medical opinions obtained regarding the Veteran's claims are adequate, as they are predicated on a full reading of the all the VA medical records contained in the Veteran's claims file. The examiners considered all of the pertinent evidence of record, including the contentions and statements of the appellant and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal herein decided has been met. 38 C.F.R. § 3.159(c)(4). 

With regard to the claim for entitlement to a TDIU, the Board is aware that this appeal was, most recently, remanded by the Board in January 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the RO request and obtain the Veteran's vocational rehabilitation file and VA examination to determine the effect of his service-connected disabilities on employability. This development was completed. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Boards remand order).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the hearing the VLJ clarified the issues, explained the concept of TDIU, identified an evidentiary deficit, suggested the submission of additional evidence to support the Veteran's claims and addressed the Veteran's contentions. It was clear from the hearing that the parties understood the issues. Such actions supplement VCAA and complies with 38 C.F.R. § 3.103.

Lumbar Spine Disability

As noted above, in the January 2012 decision, the Board denied entitlement to a rating in excess of 40 percent for residuals of a compression fracture, L-1, with mechanical low back pain, degenerative spurring of the lumbar vertebral bodies and chronic pain syndrome.  In the February 2013 memorandum decision, the Court affirmed the Board decision in this regard. Hence, the matter remaining on appeal is limited to consideration of whether any higher rating, on an extra-schedular basis, is warranted.  As discussed in detail in that decision, the Board determined that a rating in excess of 40 percent for residuals of a compression fracture, L-1, with mechanical low back pain, degenerative spurring of the lumbar vertebral bodies and chronic pain syndrome was not warranted because "the evidence does not reflect that the Veteran's low back disability resulted in ankylosis, favorable or unfavorable." Additionally, separate rating for neurologic manifestations was not warranted because there were no motor or sensory deficits associated with low back disability noted to cause any functional impairment in the lower extremities (despite the Veteran's periodic complaints of pain, numbness, and tingling radiating into his lower extremities).

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

A schedular rating itself is recognition that claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  Van Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.1 (2011). In exceptional cases, where the ratings provided by the rating schedule are found to be inadequate, an extra-schedular evaluation may be assigned commensurate with the veteran's average earning impairment due to service-connected disability.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular rating requires a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R § 3.321(b)(1).

The Board has considered the evidence of record in light of the above, but finds that there has been no showing that the Veteran's residuals of a compression fracture, L-1, with mechanical low back pain, degenerative spurring of the lumbar vertebral bodies and chronic pain syndrome has reflected so exceptional or unusual a disability picture as to warrant the assignment of higher rating on an extra-schedular basis.  See 38 C.F.R.§ 3.321(b)(1).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for his service-connected lumbar spine disability is inadequate.  The Veteran's complaints of varying degrees of low back pain, stiffness, fatigue, spasms, decreased motion, weakness, locking, fatigability, and lack of endurance was documented in detail in the January 2012 decision. Objectively, he had an uneven gait with slight limp and his forward flexion of the lumbar spine was limited to 40 degrees (September 2008 VA examination) and 80 degrees (December 2010) without additional functional limitation with repetitive use.

The February 2012 report of VA examination documents the Veteran's complaints of intermittent, progressive lumbar spine pain. The pain was worse in the evening (9 out of 10 on pain scale) and mid day (5-6 out of 10 on pain scale). The Veteran was prescribed Hydrocodone 10/Acetaminophen and Meloxicam for pain control. He was described as deconditioned, morbidly obese and sedentary.

On physical examination, range of motion of the thoracolumbar spine was to 85 degrees on forward flexion, 30 degrees on extension, 30 degrees on bilateral lateral flexion, and 30 degrees on bilateral rotation with objective evidence of painful motion at endpoints in all planes. There was no additional limited function with repetitive use due to pain, fatigue, weakness, or lack of endurance. Neurological examination was normal and the Veteran did not have any signs or symptoms of radiculopathy. The examiner remarked that anterior iliac crests appear aligned and posterior musculature appears symmetrical with erect posture and normal curvature of the lumbar spine. In pertinent part, there was no evidence of edema, effusion, instability, abnormal movement or guarding of movement. There was no clinical evidence of muscle spasm, guarding or spinal contour preserved. There was no clinical evidence of postural abnormalities, deformity (ankylosis), or abnormality of musculature of the back.

In this case, the symptomatology documented above, namely complaints of pain and limitation of motion, associated with the Veteran's lumbar spine disability is adequately contemplated by the assigned 40 percent rating (the maximum assignable for limitation of motion of the thoracolumbar spine under the general rating formula).  Notably, higher ratings are available for the lumbar spine disability but the symptoms do not justify assignment of a higher rating.  In this regard, again, despite the Veteran's complaints of intermittent, progressive lumbar spine pain and documented limited motion, there is simply no evidence of ankylosis, favorable or unfavorable to warrant an increased rating.  

As the available schedular ratings for the service-connected lumbar spine disability are adequate, the Board must conclude that disability rating in excess of 40 percent for service-connected residuals of a compression fracture, L-1, with mechanical low back pain, degenerative spurring of the lumbar vertebral bodies and chronic pain syndrome, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence does not support the assignment of a higher rating on an extra-schedular basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

In this case, service-connection is currently in effect for residuals of a compression fracture, L-1, with mechanical low back pain, degenerative spurring of the lumbar vertebral bodies and chronic pain syndrome (40 percent disabling) residuals of nasal fracture with sinusitis (30 percent disabling), acquired psychiatric disorder diagnosed as PTSD (30 percent disabling), residuals of fracture of base of left fifth metatarsal (noncompensable), fascia defect of the left tibia region with compartment syndrome (noncompensable), residuals of fracture of base of right fifth metatarsal (noncompensable) and residuals of fracture of left mandible (noncompensable); the combined rating for all of these service-connected disabilities is 70 percent.  

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose, 4 Vet. App. at 363.

Here, the evidence establishes that he is not unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  

The September 2008 report of VA psychiatric examination reflects that subsequent to service, the Veteran worked as a heavy equipment operator. There was little work for him so he went into security. He had difficulty finding a decent job in security, so he went to VA Vocational Rehabilitation where he was enrolled in an accounting program. He had difficulties academically but did receive an "AA degree."  He was unable to find a job in accounting and subsequently went to work for Veterans Upward Bound Program. Thereafter, he enrolled in classes at Arizona State University and graduated with a Bachelor's degree in Business. He had difficulty finding work but eventually found employment as a manager at a fast food restaurant. Subsequently, he had extensive work history in telemarketing, his longest industry of employment. He had not worked since 2005 or 2006 and reported that he had been fired from all of his telemarketing jobs. He did not like telemarketing work but worked in that area in order to pay his bills. He indicated that he was unable to work because of his back problems.

With regard to the Veteran's psychiatric disorder, the psychologist concluded that the Veteran would have difficulty working in settings where he had to have more than very brief and superficial contact with others. The psychologist stated that the Veteran's PTSD symptoms would significantly impact his ability to perform work duties.

In a December 2010 report of VA examination, the examiner opined, in relevant part, that relative to the impact of the service-connected disabilities on employability, the "average worker" similarly situated as the Veteran would less likely than not have difficulty with prolonged weight bearing activities including standing, walking and bending. The worker would less likely than not have difficulty with pushing, pulling, lifting, carrying and working overhead. However, there was no evidence to suggest any impact on ability to sit, drive, communicate, follow instructions, remember, concentrate, interact with coworkers and clients and/or other sedentary social/occupational activities. The examiner concluded that the Veteran should be considered for participation in work activities that uplift humanity, encourage dignity and importance, and be undertaken with painstaking excellence.

In a January 2011 report of VA psychiatric examination, the psychologist concluded that the Veteran had some superficial ability to interact and converse with others. The psychologist believed that the Veteran could retain some employability for at least sedentary work, if he was not too closely involved with others. The psychologist explained that if the Veteran remained in treatment for his psychiatric disorder, he was employable for at least sedentary work.

February 2012 reports of VA muscle, feet, spine and nose examinations reflect that the Veteran's disabilities do not impact his ability to work. The February 2012 report of VA general medical examination documents that while on active duty and post discharge the Veteran was granted several years of financial support for education through VA vocational rehabilitation which he subsequently received 2 degrees, one in accounting and the other in business management. The Veteran returned to college, via vocational rehabilitation, and attempted to earn a third degree but quit the program and chose not to finish. The examiner found that considering the Veteran's extensive educational opportunities, interview and examination and evaluation of his service-connected disabilities, the Veteran was "clearly capable of sedentary or partial sedentary work if he wished to do so." The Veteran indicated that he was a master mechanic and did all of his own mechanic work. Additionally, he reported comprehensive computer skills which he continued to develop in his home office. He sat comfortably during the examination, was able to communicate successfully and had an essentially normal physical examination. Thus, the examiner concluded that "there is no reason why this Veteran cannot work."

The February 2012 report of VA dental examination reflects that the Veteran's dental disability will not affect his ability to secure or maintain substantially gainful employment. A March 2012 addendum to the February 2012 VA psychiatric examination reflects the psychologist's conclusion that the Veteran's psychological symptoms appeared to be mild and that the main obstacles to work were related to his physical problems. The psychologist stated that the Veteran was well educated and should be able to do a variety of sedentary jobs.

In an April 2013 addendum, the VA examiner concluded that prior opinions that the Veteran was capable of employment were adequate. The examiner explained that it was evident that the Veteran demonstrated the ability to communicate effectively, could describe his past history and present circumstances, could sit comfortably through extended interview and examination, had intact gait and movement and was able to perform multiple diverse test of physical function without any remarkable deficits or disability that would preclude employment.

The examiner noted that review of the claims file showed that the Veteran worked as a telemarketer in sales, as accountant and as business administrative side and had degrees in accounting and business administration. The Veteran also claimed expertise and experience as "master mechanic" and had extensive computer skills. The examiner found no objective evidence of a deficit or disability that would prevent the Veteran from gainful employment in numerous sedentary or semi-sedentary work settings. Again, the Veteran reported doing his own mechanical repairs at home and operating a home office and learning new computer skills. The examiner found no evidence of functional disability related to the Veteran's sinus disability that would limit employment. Additionally, the examiner found that the Veteran's lumbar spine disability was not inherently disabling. Further, the Veteran's ability to perform multiple tests of back, spine, trunk and extremities shows that he is functionally able to perform tasks required in sedentary and semi-sedentary employment.

In this case, the evidence of record is against a finding that the Veteran's service-connected disabilities either individually or collectively render him unable to secure and follow a substantially gainful occupation. In this regard, in the multiple VA examinations documented, the examiners consistently conclude that based on the Veteran's education, prior work history and experience, he could engage in sedentary or semi-sedentary employment. These conclusions were based on interview of the Veteran, review of the claims file and examination of the Veteran. The Veteran has not presented any evidence that contradicts the opinions of the VA examiners and has not suggested that the examinations were inadequate in any way.

The Board has considered the Veteran's assertions that he is unemployable due to his service-connected disabilities; however, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his service-connected disabilities do not render the Veteran unable to secure or follow a substantially gainful occupation. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Here the more credible and probative evidence establishes that he is not precluded from employment and is functionally able to perform tasks required in sedentary and semi-sedentary employment.

The preponderance of the evidence is against the assignment of a TDIU rating.


ORDER

Entitlement to a rating in excess of 40 percent for residuals of a compression fracture, L-1, with mechanical low back pain, degenerative spurring of the lumbar vertebral bodies and chronic pain syndrome, on extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) is denied.  

Entitlement to a TDIU rating is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


